DETAILED ACTION
Examiner’s Reason for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 07/10/2019. It is noted, however, that applicant has not filed a certified copy of the CN201910619231.3 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art reference of Kishimoto (U.S. Patent No. 6,472,797) teaches a piezoelectric electro-acoustic transducer is constructed such that adherence of a piezoelectric diaphragm to a casing is easily performed, a sufficient supporting strength is achieved, and the piezoelectric diaphragm is supported while hindrance of vibration thereof is minimized. Kishimoto teaches a box wherein the components of the piezoelectric is formed inside the box, however, Kishimoto does not teach the structure of the reusable piezoelectric sensor for damage identification wherein a ceramic plate and a metal box for being bonded to a surface of a test piece and a wire through hole is formed on a center of a top plate of the metal box. Also does not teach a side wall of the metal box extends vertically upwards to form a stroking face for being struck to remove the metal box from the test piece and the piezoelectric ceramic plate arranged in the metal box is closely and fixedly connected to a bottom plate of the metal box and wires of the piezoelectric ceramic plate penetrate through the wire through hole to be connected to an outside impedance analyzer. These structures are not taught by the prior art references. 
Fukuoka (U.S. Pub. No. 2016/0254436) teaches a piezoelectric ceramic plate wherein the plate shaped substrate and electronic components are arranged on a surface. Fukuoka does not teach the structure of the reusable piezoelectric sensor for damage identification wherein a ceramic plate and a metal box for being bonded to a surface of a test piece and a wire through hole is formed on a center of a top plate of the metal box. Fukuoka also, does not teach a side wall of the metal box extends vertically upwards to form a stroking face for being struck to remove the metal box from the test piece and the piezoelectric ceramic plate arranged in the metal box is closely and fixedly connected to a bottom plate of the metal box and wires of the piezoelectric ceramic plate penetrate through the wire through hole to be connected to an outside impedance analyzer. These structures are not taught by the prior art references. 
Yamamoto (U.S. Patent number 5,955,821) teaches a piezoelectric electro acoustic transducer wherein components are arranged inside a box and lead wires 8 and 7 are outputted via a hole from the bottom of the box. The lead wires are connected to metal plate 5 and piezoelectric ceramic disc 6, respectively. 
Yamamoto does not teach the structure of the reusable piezoelectric sensor for damage identification wherein a ceramic plate and a metal box for being bonded to a surface of a test piece and a wire through hole is formed on a center of a top plate of the metal box. Also does not teach a side wall of the metal box extends vertically upwards to form a stroking face for being struck to remove the metal box from the test piece and the piezoelectric ceramic plate arranged in the metal box is closely and fixedly connected to a bottom plate of the metal box and wires of the piezoelectric ceramic plate penetrate through the wire through hole to be connected to an outside impedance analyzer. These structures are not taught by the prior art references. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kikuchi (U.S. Patent No. 5,371,428) teaches a piezoelectric transducer.
Maury (U.S. Patent No. 4,947,075) teaches a piezoelectric insert with side electric connection clips.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691